MEMORANDUM2
Susan Seidl and Robert Sonderfan appeal the district court’s order denying their motion for a preliminary injunction and staying the action as to Sonderfan based on Younger abstention.
We have jurisdiction pursuant to 28 U.S.C. § 1292(a)(1) to review the denial of the motion for a preliminary injunction, which we affirm because we cannot say that the district court abused its discretion or based its decision on an erroneous legal standard or on clearly erroneous findings of fact. See Does 1-5 v. Chandler, 83 F.3d 1150, 1152 (9th Cir.1996).
The order staying the action as to Sonderfan is not appealable because in the circumstances of this case failure to review the stay order would not have serious or irreparable consequences. See Privitera v. California Bd. of Medical Quality Assurance, 926 F.2d 890, 892-94 (9th Cir.1991) (allowing under 28 U.S.C. § 1292(a)(1) appellate review of a stay order in connection with the denial of a preliminary injunction in the unique circumstances in which the order might have serious or irreparable consequences and can be effectually challenged only by immediate appeal).
The order denying the motion for a preliminary injunction is AFFIRMED.

. This disposition is not appropriate for publication and may not be cited to or by the courts of this circuit except as may be provided by 9th Cir. R. 36-3.